Case 2:20-cv-00168-JDC-CBW Document 15 Filed 11/20/20 Page 1 of 1 PageID #: 311




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


 DYLAN RAY BREAUX ET AL                          CASE NO. 2:20-CV-00168

 VERSUS                                          JUDGE JAMES D. CAIN, JR.

 HOMEFIRST AGENCY INC ET AL                      MAGISTRATE JUDGE WHITEHURST

                                      JUDGMENT

       For the reasons contained in the Report and Recommendation (doc. 14) of the

 Magistrate Judge, filed previously herein, noting the absence of objections thereto, and

 concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS ORDERED that the Motion to Remand (doc. 8) filed by Plaintiffs, Dylan

 Ray Breaux and Hanna Breaux, is hereby DENIED.

       THUS DONE AND SIGNED in Chambers this 19th day of November, 2020.


                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
